Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 24, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145058                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  LAURIE SIEGRIST,                                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 145058
                                                                    COA: 305709
                                                                    Ingham: 08-000566-CD
  INGHAM COUNTY SHERIFF, MATTHEW
  MYERS, and ALLAN SPYKE,
             Defendants-Appellants,
  and
  INGHAM COUNTY SHERIFF DEPARTMENT,
  RICK MILLER, ROY HOLLIDAY, AND
  JEFFREY JOY,
            Defendants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 23, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should now be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 24, 2012                       _________________________________________
           p0716                                                               Clerk